DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  in line 15, “latch engaging-engaging portion” should be amended.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brownell.
Re Claim 11. (currently amended) 
Brownell discloses a locking mechanism (Fig.1), comprising: a latching component (13) comprising a solid latch structure (col. 2, lines 59-64), an electrically operable actuator (34) and latch-engaging portion (14), wherein said electrically operable actuator (34) is arranged to operate on said latch-engaging portion (14) first position wherein a portion of said latch-engaging portion engages recess and connects said solid latch structure to said latch- engaging portion (Fig.1), second position wherein said latch- engaging portion does not engage said receptacle portion of said solid latch structure (Fig.2); and a mechanically operable auxiliary-access portion (20) connected to said latch-engaging portion (14) and configured to transition said latch-engaging portion (14) between said first position and said second position.  
Re Claim 13. (original)
Brownell discloses the locking mechanism of claim 11, wherein said latching component (13) is configured to be connected to a first structure (swinging gate) and said locking component (10) is configured to be connected to a second structure (gate frame), such that when said latch-engaging portion (14) engages said receptacle portion of said solid latch structure (13), said first structure is connected to said second structure.  
Re Claim 15. (currently amended) 
Brownell discloses the locking mechanism of claim 14, wherein said electrically operable actuator (34) comprises a solenoid (col.3, line 19).  

Claim(s) 18, 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fromm.
Re Claim 18. (currently amended)
Fromm discloses a locking mechanism (Figs. 1-2), comprising: a latching component (9) comprising a solid latch structure, said solid latch structure comprising a receptacle portion (7), said receptacle portion comprising a recess completely surrounded by sidewalls (Fig.2); and a locking component (8,11,12,13), said locking component comprising a cavity (in housing 11) configured to receive a portion of said solid latch structure (9), said locking component (8,11,12,13) comprising a latch-engaging portion (8) and an auxiliary-access portion (solenoid armature) connected to said latch- engaging portion (8), wherein said locking component is configured to electrically and mechanically (13, 12) transition between a first position (Fig.1) wherein a portion of said latch-engaging portion engages recess and holds said solid latch structure within said cavity, such that said portion of latch engaging-engaging portion engaging said recess (7) is within said recess without protruding completely through said solid latch structure (Fig.1) and a second position wherein said latch-engaging portion does not engage said solid latch structure recess.  
Re Claim 19. (currently amended)
Fromm discloses the locking mechanism of claim 18, wherein said locking mechanism further comprises an electrically operable actuator (13) configured to transition said latch-engaging portion (8) between said first position (Fig.1) second position .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fromm in view of Taylor.
Re Claim 20. (currently amended)
Fromm discloses the locking mechanism of claim 5-19, but fails to teach wherein said actuator comprises a plunger and a ball-element. 
Taylor teaches the advantage of reducing friction on the latch engaging portion by utilizing a roller bearing (60; col.8, lines 42-43), however fails to teach such a ball bearing on the plunger to reduce friction on the latch engaging portion (69). Furthermore, Official Notice is taken that the use of ball bearings to reduce friction and wear and tear on mechanical parts is old and well known in the mechanical arts. 
Accordingly, it would have been obvious to one of ordinary skill in the art given this teaching of utilizing a bearing to reduce friction between engaging parts, to provide the plunger and latch engaging portion (34/36) with such a well known ball bearing in order to effect the same result and reduce wear on the mechanical parts.


Claim(s) 1-5, 7, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Fromm.
Re Claim 1. (currently amended)
Brownell discloses a locking mechanism (fig.1), comprising: a latching component (13, Col.2, lines 59-64) comprising a solid latch structure, said solid latch structure comprising and a floor; and a locking component (10), first position (fig.1) wherein a portion of said latch-engaging portion engages said solid latch structure recess within said cavity, such that said portion of said latch-engaging portion (14) and said floor of said recess and holds said solid latch structure (13) within said cavity (at 12), and a second position wherein said latch-engaging portion does not engage said solid latch structure recess.  
Brownell fails to teach the structure of the recess as now claimed including a floor (italicized limitations above).
Fromm clearly teaches a latch component structure (9) comprising a recess (7) including a floor which prevents the latch engaging portion (8) from extending through the recess.
It would have been obvious to one of ordinary skill in the art to modify the component of Brownell to have a recess with a floor as taught by Fromm as an alternative construct for a latch component in order to receive a latch engaging portion, as an obvious matter of design choice.
Re Claim 2. (currently amended)
Brownell as modified by Fromm discloses the locking mechanism of claim 1, wherein said latching component (13) is configured to be connected to a first structure (swinging gate portion) and said locking component (10) is configured to be connected to a second structure (gate frame), such that when said latch-engaging portion (14) engages said solid latch structure (13) recess within said cavity, said first structure is connected to said second structure.  
Re Claim 3. (currently amended)
Brownell as modified by Fromm discloses the locking mechanism of claim 1, wherein said locking mechanism further comprises an actuator (solenoid 34) configured to transition said latch-engaging portion (14) between said first position (Fig.1) second position 
Re Claim 4. (original)
Brownell as modified by Fromm discloses the locking mechanism of claim 3, wherein said actuator comprises a solenoid (34).  
Re Claim 5. (currently amended) 
Brownell as modified by Fromm discloses the locking mechanism of claim 3, wherein said actuator (34) comprises a plunger (unlabeled Fig.1, conventional) coupled to said latch-engaging portion (14, 20) 
Re Claim 7. (currently amended) 
Brownell as modified by Fromm discloses the locking mechanism of claim 3, wherein said locking component further comprises an auxiliary- access portion (20) configured to transition said latch-engaging portion (14) between said first position (Fig.1) second position 
Re Claim 8. (original)
Brownell as modified by Fromm discloses the locking mechanism of claim 7, further comprising a manual locking cylinder (key mechanism 40) connected to said auxiliary- access portion (20).  
Re Claim 10. (currently amended) 
Brownell as modified by Fromm discloses the locking mechanism of claim 1, wherein at least a portion of said latch-engaging portion (14) is configured to fit inside said recess (13) when said latch-engaging portion engages said solid latch structure within said cavity (12; Fig.1).  

9.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brownell in view of Fromm as applied to claims 1-5 above, and further in view of Taylor.
Re Claim 6. (currently amended)
Brownell as modified by Fromm discloses the locking mechanism of claim 5, but fail to teach wherein said actuator (34) comprises a ball-element configured to reduce friction when said plunger interacts with said latch- engaging portion.  
Taylor teaches the advantage of reducing friction on the latch engaging portion by utilizing a roller bearing (60; col.8, lines 42-43), however fails to teach such a ball bearing on the plunger to reduce friction on the latch engaging portion (69). Furthermore, Official Notice is taken that the use of ball bearings to reduce friction and wear and tear on mechanical parts is old and well known in the mechanical arts. 
Accordingly, it would have been obvious to one of ordinary skill in the art given this teaching of utilizing a bearing to reduce friction between engaging parts, to provide the plunger and latch engaging portion (34/36) with such a well known ball bearing in order to effect the same result and reduce wear on the mechanical parts.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10, 11, 3, 15, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s amendments, the previous rejections have been modified, but still utilize Brownell and Fromm to teach the claimed latch and lock structure, as set forth above. It is respectfully submitted that Brownell does indeed disclose an auxiliary access portion (20) as now set forth in the instant claims. Furthermore, Fromm clearly teaches an alternative construction for a latch component which has a floor rather than a through hole recess. Accordingly, claims 1-8, 10, 11, 3, 15, 18-20 stand rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675